Citation Nr: 0616716	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.

2.  Entitlement to a disability rating in excess of 10 
percent for left knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to May 2000.  
He also had a period of active duty from October 2001 to 
September 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Bilateral pes planus is manifested by moderate pes planus 
with inward bowing of the tendo achilles.

2.  Left knee strain is currently manifested by complaints of 
pain with minimal limitation of motion of the joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a bilateral foot condition have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for an increased initial 
rating was received in October 2002.  In correspondence dated 
in October 2005, he was notified of the provisions of the 
VCAA as they pertain to the issue of increased ratings.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.


The Knee and Leg

502
4
Tenosynovi
tis
Rated on limitation of motion of affected parts, as 
arthritis, degenerative

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

 
38 C.F.R. § 4.71, Plate II (2005)




The Foot

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005)

The veteran was a paratrooper while on active duty.  He has 
indicated that all of his jumps were "bad" and he injured 
his knees and feet during these jumps as well as during basic 
training.  He contends that his conditions warrant higher 
initial ratings. 

Bilateral Pes Planus

Upon consideration of the evidence from two VA examinations 
as well as the VA outpatient treatment records, the Board has 
determined that a disability rating in excess of 10 percent 
for bilateral pes planus is not warranted.  The first VA 
examination took place in November 2002.  The veteran 
reported that his arches fell twice during service and had 
been hurting ever since.  He wore arch supports which helped 
some, but his still feet hurt every day, with pain around the 
arch area and back of heel.  Upon physical examination, it 
was observed that the veteran had bilateral flat feet, with 
hammertoes on the left foot, 2nd through 5th digits.  There 
was a slight irregularity involving the inferior aspect of 
the right calcaneus consistent with previous trauma.  There 
was no focal area of osteolysis, or evidence dislocation or 
fracture.  His gait was normal.  

During the April 2005 travel board hearing, the veteran 
testified that the orthotics for his feet did not work and 
that he was in constant pain, although walking was not 
prevented.  He stated he had no cramping and only minor 
normal swelling at the end of a day.

VA outpatient treatment records, dated beginning in 2002, 
include only a single complaint of foot problems.  Generally, 
evaluation of the lower extremities revealed no swelling.

The veteran underwent a VA examination in November 2005.  He 
indicated the pain level for both feet was then between 8 and 
9 on a 1-10 level pain scale, with weakness, stiffness, 
fatigability, and lack of endurance.  Standing and walking 
made the pain worse.  Upon flare-ups the pain level increased 
to more than a 9 on the scale of pain, but with no decrease 
in function.  He took on pain medication.  He did not use a 
crutch, cane, or brace- but does try to wear corrective 
shoes, in the form of low-top boots with steel shanks.  

Upon physical examination, the physician observed that both 
feet showed moderate pes planus with mild hammertoes of both 
feet.  Each foot had very tender arches.  There was no 
radiographic evidence of reactive arthritic changes.  He 
opined it was more likely than not that there was no decrease 
in the range of motion or joint function additionally limited 
by pain, fatigue weakness, or lack of endurance of either 
foot.  The veteran had not missed work due to the pes planus.

On the basis of the foregoing, the Board finds a 10 percent 
disability rating is appropriate for the entire period on 
appeal, as there was no significant change from the x-rays of 
November 2002.  It is clear that only a moderate flat foot 
condition exists.  There is no evidence of a marked deformity 
such as pronation or abduction.  X-rays of both feet were 
normal and showed a slightly altered alignment of the little 
toe bilaterally, but no other deformities were observed.  
Also during both examinations, it was observed that the 
veteran's feet showed no swelling, heat, or redness and his 
gait was normal.  Moreover, during the latter examination, 
the examiner opined that there was no evidence of severe or 
pronounced pes planus.  Thus, in the absence of objective 
evidence of a severe, marked deformity or swelling on use, a 
higher evaluation of 30 percent is not warranted for any 
period during this appeal.

Left Knee Strain

During the November 2002 VA examination, the veteran reported 
that his knees swelled in the winter, and that both knees 
gave way, but did not lock up.  He reportedly used Icy-Hot 
for treatment.  He complained of stiffness, weakness, and 
lack of endurance.  Upon physical examination, the examiner 
observed that the veteran was in no acute distress and had a 
normal gait.  The left knee was not swollen and there was 
crepitus, but no laxity.  Forward extension was 0 degrees 
active, passive, and after fatiguing.  Flexion was to 140 
degrees active, passive, and after fatiguing.  There was no 
demonstrable fracture, dislocation or other bone 
abnormalities noted.  X-ray films of the left knee were 
normal.  The diagnosis was chronic knee strain.  

VA outpatient treatment records dated beginning in 2002 note 
complaints of knee pain.  In September 2003, he stated that 
the knee did not lock, swell or buckle.  Objectively, he had 
a normal gait, and no swelling of the knee was observed.  X-
ray studies of the knee were normal. In January 2004, the 
veteran complained of chronic knee pain.  Objectively, there 
was no tenderness, swelling or limitation of motion.  Gait 
was intact.  Additional VA outpatient treatment records note 
essentially the same finding regarding the left knee.

During the April 2005 travel board hearing, the veteran 
testified that he wore a knee brace when he worked.  He could 
straighten his knees and kneel down without difficulty.  He 
applied creams to the knee and used a muscle relaxer.

During the VA examination in November 2005, the veteran 
reported that his left knee had a pain threshold between 6 
and 7 on a scale from 1-10.  Flare-ups may cause the pain to 
increase to levels between 8-9.  His knee was weak and at 
times became stiff, swollen, and gave way.  He had no 
locking, heat or redness associated with his left knee.  He 
did have fatigability and lack of endurance.  He wore a brace 
on the knee.  He has not lost time from work due to his knee.  
During the objective physical examination, the left knee 
showed swelling, deformity and mild crepitus but no laxity.  
He had tenderness medially, laterally, and anteriorly.  Left 
knee range of motion was 9 to 135 degrees of active flexion; 
7 to 138 degrees of passive flexion and 5 to 140 degrees 
after fatiguing - all with pain.  The x-rays were normal with 
no evidence of degenerative joint disease.  The diagnosis was 
unchanged from the November 2002 examination.

The RO has characterized the service connected left knee 
strain as analogous to tenosynovitis, under Diagnostic Code 
5024.  As such, the rating is based on symptoms reflecting 
degenerative arthritis, including limitation of motion and X-
ray findings consistent with degenerative arthritis.  X-ray 
studies of the left knee have been normal.  Limitation of 
motion, in all instances, has not met the criteria for a 10 
percent rating under Diagnostic Codes 5260 and 5261.  
Likewise, no subluxation or instability has been noted.  
Therefore, none of these diagnostic codes are factually 
inapplicable in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

At best, applying the regulatory criteria found at 38 C.F.R. 
§ 4.59, the fact that pain and crepitus have been noted 
justifies the assigned 10 percent rating, but no higher.

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
There was no decrease in the range of motion or joint 
function additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use of the left knee, 
or either foot and toes.  There was also no evidence of 
incoordination.  While there is pain on use of the left knee, 
the pain is not supported by any x-ray findings or other 
results; and there is no decreased function upon flare-ups.  
As for his feet, while the veteran reports daily pain, the 
examiner stated it was more likely than not that there is no 
decrease in the range of motion or joint function limited by 
pain, fatigue, lack of endurance or either foot.  

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disabilities have resulted in 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

1.  A disability rating in excess of 10 percent for bilateral 
pes planus is denied.

2.  A disability rating in excess of 10 percent for left knee 
strain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


